Citation Nr: 1520697	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-41 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to burial benefits in addition to the $2,000 awarded based on service-connected cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  He died in August 2009, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse who paid for burial expenses of the Veteran. 

2.  The Veteran died in August 2009, and the RO granted service connection for the cause of the Veteran's death in October 2009.  

3.  In April 2010, the appellant was awarded $2,000 in burial benefits based on the Veteran's service-connected death.

4.  The Veteran was not buried in a national or state cemetery.  



CONCLUSION OF LAW

Payment of VA burial benefits in excess of $2,000 is not warranted.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In a letter dated in April 2010, the RO advised the claimant of the information necessary to substantiate the claim for burial benefits, and of her and VA's respective obligations for obtaining specified different types of evidence. 

With regard to the duty to assist, all relevant evidence has been assembled.  No further development of the evidence is required, because the decision turns on undisputed facts, and resolution of the claim is wholly dependent on interpretation of the applicable laws.  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

The Veteran died in August 2009 while a resident in a private rehabilitation center.  He was buried in a private cemetery.  

In an October 2009 rating decision, the RO granted service connection for the cause of the veteran's death, and awarded the appellant Dependency and Indemnity Compensation (DIC) based on a service-connected cause of death.  

In April 2010, the appellant was awarded $2,000 in burial benefits, based on the Veteran's service-connected cause of death.  She appealed that decision, contending that VA should pay for the entire amount of the Veteran's funeral expenses.  She asserts, in essence, that due to his service-connected head injury residuals, the Veteran was severely disabled and unable to work after his discharge from service, and she had to care for him, as well as work herself.  As a result, she believes VA should pay for his funeral expenses, which amounted to $12,555.  

However, the appellant was awarded $2,000 in burial benefits by VA, which is the maximum amount permitted by statute.  Specifically, when a Veteran dies as the result of service-connected disabilities, VA shall pay the burial and funeral expenses incurred in connection with the death of the veteran in an amount not exceeding $2,000.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704(b) (previously at 38 C.F.R. § 3.1600(a)).  

The only circumstances under which additional burial benefits may be awarded in the case of a service-connected death do not apply to this case.  In this regard, the Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  If a Veteran is buried in a national cemetery, an allowance may be paid for transportation expenses related to the burial in a national cemetery may be paid.  38 C.F.R. § 3.1704(c) (previously at 38 C.F.R. § 3.1600(g).  A plot or interment allowance (of up to $700) for burial in a State veterans cemetery may also be paid.  38 C.F.R. § 3.1704(c).  However, the undisputed evidence documents that the Veteran was not buried in a national or state veterans cemetery.  

Provisions authorizing an allowance (of up to $700) when a veteran who dies while hospitalized in a VA facility to not apply in the case of a service-connected death; and, in any event, the Veteran died in a private facility.  See 38 U.S.C.A. § 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory requirements, which have not been met in this case.  Indeed, when proposing the revisions to the regulations in 2013, VA noted that Congress had acknowledged that the VA burial benefits fell far short of the average cost of a funeral; however, Congress did not make any changes to the maximum amount payable for a service-connected death of $2,000, which has been in effect since 2001.  See 78 FR 76574, 76575 (Dec. 18, 2013).  

The Board is bound by these legal requirements.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Here, the appellant was awarded the maximum amount of burial benefits she was entitled by law.  

Thus, based on the undisputed facts, entitlement to nonservice-connected burial benefits is not warranted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional burial benefits in excess of $2,000 is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


